Exhibit 10.2

First Commonwealth Financial Corporation

2008-2010 LONG-TERM INCENTIVE PLAN

 

1. Purpose; Effective Date

This 2008-2010 Long-Term Incentive Plan (“the Plan”) of First Commonwealth
Financial Corporation (the “Company”) is designed to enable the Company to
attract and retain key employees of the Company and its subsidiaries and to
align the interests of such key employees with those of shareholders by
promoting and rewarding the achievement of long-range corporate performance
goals. The Plan was approved by the Committee (as defined in Section 2) on
February 19, 2008 and is effective as of January 1, 2008.

 

2. Definitions

As used in this Plan, the following capitalized terms will have the meanings set
forth below:

(a) “Actual Award” means the actual award (if any) payable to a Participant for
the Performance Period.

(b) “Award” means, as the context requires, an Actual Award and/or a Target
Award.

(c) “Award Agreement” means any written agreement, contract or other instrument
or document (including through electronic medium) communicating a Target Award
to a Participant.

(d) “Base Salary” means the base salary of a Participant as of the effective
date of the Award Agreement; provided, however, that if a Participant is
promoted or otherwise receives an increase in base salary during the Performance
Period, the Committee may, in its sole discretion, prorate the Participant’s
Base Salary for purposes of determining the Participant’s Target Award and
Actual Award under this Plan.

(e) “Board” means the Board of Directors of the Company.

(f) “Cause” shall mean, with respect to a Participant:

(i) if the Participant is a party to an employment or consulting agreement
(excluding change of control agreements) with the Company or any Subsidiary,
“cause” for termination as defined in that agreement; or

(ii) if the Participant is not a party to an employment or consulting agreement
or if such agreement does not define “cause” for termination (or words of
similar import), any of the following:

(A) The Participant is convicted of, or pleads guilty or nolo contendere to, any
crime which constitutes a felony under the laws of the United States or of any
state or territory thereof; or

 

1



--------------------------------------------------------------------------------

(B) The Participant deliberately and intentionally fails or refuses to perform
his or her duties to the Company (other than during such time as the Participant
is incapacitated due to an accident or illness or during the Participant’s
regularly scheduled vacation periods) for a period of thirty (30) consecutive
days following the receipt by the Participant of a notice from the Company
setting forth the facts upon which the Company relies in concluding that the
Participant has deliberately and intentionally refused to perform the
Participant’s duties and indicating with specificity the duties that the Company
demands that the Participant perform without delay.

(g) “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
regulations thereunder.

(h) “Committee” shall mean the Executive Compensation Committee or other
independent committee of the Board referred to in Section 3 hereof.

(i) “Company” has the meaning given in the first paragraph.

(j) “Disinterested Director” shall mean a director who qualifies as an “outside
director” for purposes of Section 162(m) of the Code.

(k) “Participant” shall mean an employee of the Company or any of its
subsidiaries who is designated by the Committee.

(l) “Performance Goal” is defined in Section 5.

(m) “Performance Period” has the meaning given in Section 5.

(n) “Plan” has the meaning given in the first paragraph.

(o) “Target Award” means the award that would be paid to a Participant under the
Plan assuming that the “Target” performance level is achieved for each
Performance Goal. Each Target Award shall be expressed as a percentage of the
Participant’s Base Salary. In the case of any employee who becomes a Participant
during the Performance Period as a result of being hired or changing job
positions the Target Award shall be prorated based on the portion of the
Performance Period in which such person is a Participant.

(p) “Termination of Service” occurs when a Participant shall cease to serve as
an employee of the Company, for any reason, whether voluntarily or
involuntarily, by reason of death or disability, with or without cause, for good
reason, or otherwise.

 

2



--------------------------------------------------------------------------------

3. Administration

(a) The Plan shall be administered by the Committee or such other committee of
the Board that, in either case, is composed of not less than two Disinterested
Directors, each of whom shall be appointed by and serve at the pleasure of the
Board. In administering the Plan, the Committee may at its option employ
compensation consultants, accountants and counsel and other persons to assist or
render advice to the Committee, all at the expense of the Company.

(b) Any determinations made by the Committee in connection with the Plan shall
be final and binding on the Company and subsidiaries and each Participant in the
Plan. The Committee has full power to interpret, amend, modify, suspend, or
terminate the Plan at any time and for any reason.

 

4. Selection of Participants and Determination of Awards

(a) Selection of Participants. The Committee shall, in its sole discretion,
determine those officers and other key employees of the Company and its
subsidiaries who shall be Participants in the Plan.

(b) Determination of Target Awards. The Committee, in its sole discretion, shall
establish a Target Award for each Participant.

(c) Award Agreements. Target Awards granted pursuant to the Plan shall be
evidenced by an Award Agreement. Award Agreements need not be signed by the
Participant and may be amended by the Committee at any time or from time to time
without the consent of the Participant.

 

5. Performance Goals

(a) Establishment of Performance Goals. All Participants will be evaluated based
on the Company’s attainment of the performance goals set forth on Exhibit A (the
“Performance Goals”) over the three-year period from January 1, 2008 through
December 31, 2010 (the “Performance Period”). Each Participant may earn an
Actual Award equal to, greater than, or less than his or her Target Award,
subject to established “threshold,” “target,” and “superior” levels of corporate
performance as described in Section 6 below.

(b) Weighting. Each Performance Goal is assigned a weighting, expressed as a
percentage, as set forth on Exhibit A.

 

3



--------------------------------------------------------------------------------

6. Calculation and Payment of Actual Awards.

(a) Each Performance Goal shall be measured based on three possible levels of
achievement: Threshold, Target and Maximum, and the Actual Award for that
Performance Goal shall be determined as follows:

 

  i. Below Threshold. If the actual performance for a Performance Goal is less
than the Threshold level, the Actual Award for that Performance Goal shall be
$0.

 

  ii. Between Threshold and Target. If the actual performance for a Performance
Goal is greater than or equal to the Threshold level but less than the Target
level, the Actual Award for that Performance Goal shall be calculated by
multiplying the Target Award by the product of (x) the percentage weighting for
the Performance Goal multiplied by (y) the Applicable Percentage. As used in
this clause (ii), the “Applicable Percentage” shall be an amount, expressed as a
percentage, calculated as follows for each Performance Goal:

 

  A. Subtract the actual performance level for the Performance Goal from the
Threshold level of performance for that Performance Goal and divide the
difference by the Threshold level for the Performance Goal. The product shall be
expressed as a positive decimal that is rounded to the nearest three decimal
places.

 

  B. Multiply the amount derived from the formula in clause (A) above by 0.5 and
add 0.5 to the resulting product. The resulting decimal, expressed as a
percentage, shall be the “Applicable Percentage.”

 

  iii. Between Target and Superior. If the actual performance for a Performance
Goal is greater than or equal to the Target level but less than the Superior
level, the Actual Award for that Performance Goal shall be calculated by
multiplying the Target Award by the product of (x) the percentage weighting for
that Performance Goal multiplied by (y) the Applicable Percentage. As used in
this clause (iii), the “Applicable Percentage” shall be an amount, expressed as
a percentage, calculated as follows for each Performance Goal:

 

  A. Subtract the Target performance level for the Performance Goal from the
actual level of performance for that Performance Goal and divide the difference
by the excess of the Superior level over the Target level for the Performance
Goal. The quotient shall be expressed as a decimal that is rounded to the
nearest three decimal places.

 

4



--------------------------------------------------------------------------------

  B. Multiply the amount derived from the formula in clause (A) above by 0.5 and
add 1.0 to the resulting product. The resulting decimal, expressed as a
percentage, shall be the “Applicable Percentage.”

 

  iv. At or Above Superior. If the actual performance for a Performance Goal
equals or exceeds the Superior level, the Actual Award for that Performance Goal
shall be calculated by multiplying the Target Award by the product of (x) the
percentage weighting for the Performance Goal multiplied by (y) 150%.

(b) Awards will be paid to Participants as soon as practicable following the
determination and certification of actual performance relative to Performance
Goals (generally within 75 days of the end of the Performance Period).

(c) Payment under the Plan is subject to compliance by the Participant with any
written agreement between the Participant and the Company, including an
employment agreement or any non-competition, non-solicitation or non-disclosure
agreement. If the Participant breaches any such agreement, in addition to any
other remedies that the Company may have under such agreement, the Participant
shall immediately forfeit his/her right to receive any unpaid amounts earned
under the Plan and repay any amounts previously paid under the Plan.

 

7. Settlement of Awards using Equity

The Committee shall have the right, in its sole discretion, to settle any Award
granted to a Participant under this Plan using shares of the Company’s common
stock having a fair market equal to the amount of the Actual Award payable to
the Participant. For that purpose, “fair market value” shall be determined using
the average of the closing prices of the Company’s common stock on the New York
Stock Exchange over the five trading days ending on the day prior to the final
determination of the Company’s performance for the Performance Period. Any
shares issued pursuant to the Plan may be subject to such restrictions and
vesting conditions as the Committee may determine, provided that vesting shall
be based solely upon continued service for a period not to exceed three years
following the date of issuance and shall be accelerated upon a change of control
or involuntary termination without Cause. Notwithstanding the foregoing, in no
event shall Awards be settled using shares of the Company’s common stock unless
the shares are issued pursuant to an equity-based compensation plan that is
approved by the Company’s shareholders as provided under the listing standards
of the New York Stock Exchange.

 

5



--------------------------------------------------------------------------------

8. Termination of Service

Upon Termination of Service of a Participant during the Performance Period for
any reason, the participant will cease to be a participant in this Plan and will
not be eligible for any bonus payment; provided, however, that in such
circumstances, the Committee, in its discretion, may determine that the
Participant will be entitled to receive a pro rata or other portion of the
Award.

 

9. Miscellaneous Provisions

(a) Claw-Back Rights. The Committee will, to the extent permitted by law, have
the sole and absolute authority to make retroactive adjustments to any Awards
paid to Participants where the payment was predicated upon the achievement of
erroneous financial or strategic business results, or where the employee engaged
in intentional misconduct that increased any employee’s Award. Where applicable,
the Company will seek to recover any amount determined to have been
inappropriately received by a Participant under the Plan.

(b) Regulatory Approvals. The Plan and any Award made hereunder shall be subject
to all applicable federal and state laws, rules and regulations, and to such
approvals by any government or regulatory agency as may be required.

(c) Limitation of Liability; Indemnification. No member of the Board or the
Committee, nor any officer or employee of the Company acting on behalf or at the
request of the Board or the Committee shall be personally liable for any action,
determination, or interpretation taken or made in good faith with respect to the
Plan. All members of the Board and the Committee, and each and any officer or
employee of the Company acting on their behalf or at their request will, to the
extent permitted by law, be fully indemnified and protected by the Company
against any losses, liabilities, costs or damages that they may incur in respect
of any such action, determination, or interpretation.

(d) Tax Withholding. The Company shall withhold all applicable taxes from any
Actual Award, including any federal, state and local taxes.

(e) No Effect on Employment or Service. Nothing in the Plan shall interfere with
or limit in any way the right of the Company to terminate any Participant’s
employment or service at any time, with or without cause. For purposes of the
Plan, transfer of employment of a Participant between the Company and any one of
its subsidiaries shall not be deemed a Termination of Service.

(f) Participation. No employee or officer of the Company or any subsidiary shall
have the right to be selected to receive an Award under this Plan, or, having
been so selected, have the right to receive a future Award.

 

6



--------------------------------------------------------------------------------

(g) Beneficiary Designations. If permitted by the Committee, a Participant under
the Plan may name a beneficiary or beneficiaries to whom any earned but unpaid
Award shall be paid in the event of the Participant’s death. Each such
designation shall revoke all prior designations by the Participant and shall be
effective only if given in a form and manner acceptable to the Committee. In the
absence of any such designation, any vested benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate.

(h) Nontransferability of Awards. No Award granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will, by the laws of descent and distribution, or to the limited extent
provided in Section 8(g). All rights with respect to an Award granted to a
Participant shall be available during his or her lifetime only to the
Participant.

(i) Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

(j) Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

(k) Governing Law. The Plan and all Awards shall be construed in accordance with
and governed by the laws of the Commonwealth of Pennsylvania, but without regard
to its conflict of law provisions.

(l) Captions. Captions are provided herein for convenience only, and shall not
serve as a basis for interpretation or construction of the Plan.

 

7